Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-8, 10-19, 23 and 27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of record does not teach or suggest a frame assembly comprising: a frame comprising a front surface, a rear surface, a rabbet, and a viewing window; one or more retaining holding members coupled to the frame; a transparent panel located in the rabbet covering the viewing window; a hinge member as recited in the claim and specifically comprising a first securing member coupled to the rear surface of the hinge member along the first portion of the hinge member; a second securing member coupled to the rear surface of the frame and extending along a first axis; a third securing member coupled to the rear surface of the frame and extending along a second axis that is perpendicular to the first axis; and wherein the frame is configured to be coupled to the hinge member in a portrait orientation by coupling the second securing member to the first securing member and in a landscape orientation by coupling the third securing member to the first securing member.
Regarding claim 14, the prior art of record does not teach or suggest a frame assembly comprising: a stand comprising a horizontal support portion and a vertical display portion extending upwardly from the horizontal support portion, a hinge portion on the vertical portion and at least one biased member; a frame leaning against the 
Regarding claim 23, the prior art of record does not teach or suggest a frame assembly comprising the combination of: frame, backing panel configured to be mounted on a support surface and biasing members as recited in claim 23 and specifically comprising the backing panel comprising a body portion and a hinge portion formed by a segment of the backing panel being folded about a fold line; a frame comprising a lower frame member coupled to the hinge portion and an upper frame member that is coupled to the body portion such that the frame is pivotable relative to the backing panel about the fold line while the backing panel remains mounted on the support surface.
Regarding claim 27, the prior art of record does not teach or suggest a frame assembly comprising: a frame comprising, a first rabbet, a second rabbet positioned between the first rabbet and the rear surface of the frame; a transparent panel, a backing panel comprising a body portion comprising a plurality of biased members and a hinge portion coupled to the frame whereby the biased members are configured to press a display item against a floor of the second rabbet of the frame as recited in claim and specifically comprising the hinge portion is formed by folding an upper segment of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631